Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160551                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160551
                                                                    COA: 343255
                                                                    Saginaw CC: 16-042719-FC
  ROBERT LANCE PROPP,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 3, 2019
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the Court of Appeals correctly applied People v Kennedy, 502 Mich
  206 (2018), when it affirmed the trial court’s decision to deny the defendant’s motion for
  expert funding; and (2) whether the Court of Appeals correctly held that evidence of
  other acts of domestic violence is admissible under MCL 768.27b regardless of whether it
  might be otherwise inadmissible under the hearsay rules of evidence. The time allowed
  for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 21, 2020
           t1014
                                                                               Clerk